DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 15 April 2021.  The references cited on the PTOL 1449 form have been considered.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a seed layer on at least one of the gate structure and the source/drain regions, the seed layer including a lower region and an upper region, the lower region having a first grain size and the upper region being amorphous or having a grain size different from the first grain size in combination with all of the limitations of Claim 1.
Regarding Claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a seed layer including a first polycrystalline conductive material on the contact region within the first contact hole and having a lower region having a first grain size and an upper region having a grain size greater than the first grain size; and a second polycrystalline conductive material having a second grain size, and including a grain adjustment region that is amorphous or has a grain size that is different from the second grain size in combination with all of the limitations of Claim 14.
Regarding Claim 19, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a seed layer including a first polycrystalline conductive material on the contact region within the first contact hole, and having a lower region and an upper region, the lower region having a first grain size and the upper region being amorphous or having a grain size smaller than the first grain size; and a second polycrystalline conductive material, the first contact via filling the first contact hole and having a second grain size and having a grain adjustment region having a grain size greater than the second grain size in combination with all of the limitations of Claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896